In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 18-2659
CHRISTY LENTZ,
                                                 Petitioner-Appellant,
                                  v.

TERI KENNEDY,
                                                Respondent-Appellee.
                      ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
             No. 16-cv-09516 — Gary Feinerman, Judge.
                      ____________________

      SUBMITTED JUNE 10, 2020 * — DECIDED JULY 28, 2020
                  ____________________

   Before FLAUM, BARRETT, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. For nearly a week Christy Lentz
feigned ignorance as she pretended to help investigators lo-
cate her missing father. Oﬃcers soon discovered the father’s
decaying body hidden at the oﬃce building the two shared,

   * We granted the parties’ joint motion to waive oral argument, and the

appeal is therefore submitted on the briefs and the record. Fed. R. App.
P. 34(a)(2)(C).
2                                                 No. 18-2659

and all signs pointed to Lentz as the murderer. Lentz, with her
young daughter in tow, voluntarily accompanied oﬃcers to
the police station under the pretense of follow-up questioning
for the missing persons investigation. For the ﬁrst hour and a
half, oﬃcers asked general questions, like when and where
she last saw her father, to commit Lentz to her story. They
then took a cigarette break. When the interview resumed, the
tone changed. The oﬃcers read Lentz her Miranda rights and
confronted her with the mounting evidence against her. Over
the next four hours, Lentz slowly confessed to shooting her
father.
   In the state trial court, Lentz moved to suppress her
videotaped confession but the court denied her motion. She
proceeded to trial, where the confession was admitted into
evidence, and a jury found her guilty of ﬁrst-degree murder.
The Illinois Appellate Court aﬃrmed the conviction on direct
review. Lentz then tried her hand at state postconviction
proceedings but was unsuccessful.
    Now on federal habeas review, Lentz claims the interro-
gation violated her constitutional rights in two ways: that she
was “in custody” during the pre-Miranda portion of the inter-
view, and that her confession was involuntary. Because our
review is deferential and the state court’s decision with re-
spect to both issues was not an unreasonable application of
clearly established federal law, we affirm the district court’s
denial of habeas relief.
No. 18-2659                                                                 3

                             I. Background
    We take the facts from the Illinois Appellate Court’s opin-
ion, People v. Lentz, 2011 IL App (2d) 100448-U (Lentz I). 1 The
state court’s findings are “presumed to be correct” and Lentz
bears the burden of rebutting that presumption by clear and
convincing evidence. See 28 U.S.C. § 2254(e)(1). She has not at-
tempted to do so and the material facts related to the interro-
gation are generally undisputed, as the entire event was vid-
eotaped. Lentz challenges the application of clearly estab-
lished law to those facts.
A. General Background
    Lentz’s father, Michael Lentz, Sr., owned his own busi-
ness, Industrial Pneumatics Supply—a pneumatic tools dis-
tributor—in Villa Park, Illinois. Lentz had worked for her fa-
ther since she graduated high school. She first began as a sec-
retary but over time her responsibilities at the business in-
creased to include handling customer service, paying bills,
balancing the checkbook, and paying taxes. At the time of the
incident, the company had only one other employee besides
Lentz and her father, a part-time secretary. According to
Lentz, she was in the process of taking over the business from
her father because he wanted to retire.




    1  Lentz I is the appellate court’s decision on direct appeal, which ad-
dressed the suppression challenges that Lentz now raises in her federal
collateral proceedings. Lentz also filed a state postconviction petition rais-
ing ineffective assistance of trial counsel claims, which resulted in a sec-
ond appellate court decision, People v. Lentz, 2015 IL App (2d) 140888-U
(Lentz II). The ineffective assistance of counsel claims are not before us and
all of the facts relevant to the interrogation are found in Lentz I.
4                                                  No. 18-2659

    On June 9, 2006, Lentz and her sister, Jill Baker, asked the
police to check on their father because they had not seen or
heard from him since late May. The police opened a missing
persons investigation and interviewed Lentz on June 14, 2006.
A week later, on June 21, 2006, the police stopped by the busi-
ness’s office building. The door was locked and there was a
handwritten sign saying that the business was closed due to
a family emergency. The officers, however, noticed a smell of
decomposition. They obtained a search warrant and searched
the business, where they discovered Mr. Lentz’s dead body in
a wrapped and taped bundle head-down in a plastic bin. It
also appeared that there had been unsuccessful attempts to
burn the body in the bin.
    Following this discovery, the police then went to the house
of Chuck Minauskas, Lentz’s boyfriend, and arrived just be-
fore 10:00 p.m. on June 21st, where they found Lentz, her
seven-year-old daughter Taylor, and Minauskas. Lentz
agreed to speak with the officers down at the Villa Park police
station and the officers then transported all three there. Two
detectives questioned Lentz over the course of approximately
five and a half hours, the details of which we discuss below.
They videotaped the entire interview. (A third officer was in
the room operating the video camera.) In short, after about
two hours of questioning, shortly before 2:00 a.m., Lentz ad-
mitted to killing her father. Over the next three and a half
hours, until about 5:30 a.m., the detectives elicited more de-
tails about the shooting and cover-up. At the conclusion of her
statement, Lentz was arrested and charged with murder.
    Before trial, Lentz moved to suppress her videotaped
statement. The Illinois trial court heard evidence and argu-
ments related to the motion over the course of several days
No. 18-2659                                                    5

between May and December 2008. The court denied the mo-
tion. Lentz then went to trial, during which the prosecution
played the videotaped confession in full for the jury. The jury
found Lentz guilty of first-degree murder, and the court sen-
tenced her to fifty years’ imprisonment. On direct appeal to
the state appellate court, Lentz challenged the trial court’s de-
nial of her motion to suppress.
B. The Illinois Appellate Court’s Decision
    Lentz made the two arguments on direct appeal that she
raises on federal collateral review: (1) that the circumstances
in which she gave her statement violated Miranda v. Arizona,
384 U.S. 436 (1966), because she was in a custodial setting once
she went to the police station, but the officers did not give her
the Miranda warnings until part way through her questioning;
and (2) that even if her questioning did not violate Miranda,
her confession was involuntary and should have been sup-
pressed. Lentz I, 2011 IL App (2d) 100448-U, ¶ 6.
   1. The interrogation
   The Illinois Appellate Court undertook an extensive re-
view of the evidence presented at the suppression hearing
and the entire videotaped interrogation. Its opinion was thor-
ough and detailed. We have reviewed the video for ourselves
as well, and add some facts or details where we deem helpful.
    Villa Park police officer Tiffany Wayda was one of the of-
ficers assigned to the missing persons investigation for
Lentz’s father, Michael Lentz, Sr. She testified that on June 21,
2006, between 2 p.m. and 3 p.m., she and a fellow detective
went to the father’s business, where Lentz worked, looking
for Lentz to get some phone records. No one was at the busi-
ness, but after walking around the back of the building they
6                                                  No. 18-2659

“noticed the smell of decomposition and saw flies near a win-
dow.” Lentz I, 2011 IL App (2d) 100448-U, ¶ 9. Wayda and her
partner obtained a warrant to enter the building and search
for a body, and returned to the building sometime between
4 p.m. and 7 p.m. Once they discovered the body in the build-
ing, they obtained a second search warrant for the entire
premises. Wayda got back to the Villa Park police station at
about 8:30 p.m.
    Jordan Anderson is a Wood Dale police officer. On June
21, 2006, he was told to go to the Villa Park police station,
where he and other officers were assigned to find Minauskas,
Lentz’s boyfriend. Anderson and three other officers drove
together to Minauskas’s home, while two other officers drove
separately. Both cars were unmarked and all six officers were
dressed in plain clothes, albeit with police identification. An-
derson testified that the officers arrived at Minauskas’s home
at about 9:52 p.m. Upon arrival, officers encountered Minaus-
kas, Lentz, and their seven-year-old daughter, Taylor, stand-
ing in the driveway. Anderson and another officer ap-
proached Lentz, and Anderson testified that he said, “Hi, Ms.
Lentz. My name is Detective Anderson. I’m from the major
crimes task force, and we’d like to talk to you in reference to
the missing persons case that we’re investigating.” Lentz I,
2011 IL App (2d) 100448-U, ¶ 10. He asked Lentz if she would
come to the police station with him so they could talk there,
and Lentz agreed but said that she would need to bring her
daughter. Anderson agreed and offered to give them a ride to
the station. According to Anderson, Lentz “did not display
any hesitation in accompanying them to the police station.”
Id. Lentz and Taylor got into the back of one police car and
four officers got into the same car (one on either side of them
in the back seat and two in front). At the police station, Lentz
No. 18-2659                                                    7

got out of the police car herself. She entered the police station
through a secured door, not the front door that is open to the
public.
    The appellate court noted that the witnesses all “agreed
that there was no ‘cage’ or secure divider between the back
and front seats of either of the police cars.” Id. ¶ 11. Further-
more, “[a]t no point did the police handcuff anyone, use phys-
ical force on anyone, or raise their voices.” Id. “The officers
did not say that anyone was under arrest.” Id.
    At the station, Wayda and fellow Villa Park police officer
Todd Kubish interviewed Lentz. There was a third, unnamed
officer in the room who operated the video recorder. “All of
the officers were in civilian dress and none of them displayed
their weapons at any point during the questioning.” Id. ¶ 12.
The video picks up with Lentz already talking, which Kubish
explained was because the video operator was trying to get
the recorder started and that the only discussion missed was
Wayda introducing Kubish to Lentz.
    The appellate court characterized Lentz’s demeanor at the
start of the tape as “relaxed and helpful.” Id. ¶ 13. They began
to discuss the last time that Lentz saw her father and her fa-
ther’s business in general. She described her role as handling
“a little bit of everything,” including shipping, receiving, the
books, and customer services. Id. She stated that her father re-
cently made her the president of the company and that he
wanted to retire soon.
   At this point, now about five minutes into the interview,
Kubish stopped the conversation and told Lentz that he had
forgotten to ask her something. The following discussion then
took place:
8                                                No. 18-2659

    Q. [Kubish] Tonight, how did you get here today?
    A. [Lentz] They transported us here.
    …
    Q. And the officers asked you if you would be willing
    to come in here?
    A. Uh-huh.
    Q. You weren’t forced to come in here or anything like
    that?
    A. No.
    Q. Nobody dragged you out of the house?
    A. No.
    Q. Nobody threatened you to come in here?
    A. No.
    Q. And you know why we’re here, right? We’re here to
    talk about your father?
    A. Right.
    Q. That he’s missing, correct?
    A. Right.
    Q. I just wanted to make sure.
    A. No, that’s fine. That’s great.
Lentz I, 2011 IL App (2d) 100448-U, ¶ 14. Kubish then stated
that the date was Wednesday, June 21st, and the time was
11:10 p.m. He noted that Lentz had something to drink (she
had a visible bottle of water on the table) and asked if she
needed anything, a bathroom break or pizza or anything,
Lentz said no. This quick exchange occurred:
No. 18-2659                                                    9

   Q. [Kubish] Okay, good. All right. So everything’s
   okay?
   A. [Lentz] My daughter needs to go to bed soon.
   Q. Okay. [laughs] I’m sure she’s being very occupied.
   A. I’m sure.
Id. The appellate court’s transcription seems to indicate that
Kubish laughed, but a review of the video reflects that it is
Lentz who actually laughs after she says that her daughter
needs to go to bed soon. We further note that, when Lentz re-
plies “I’m sure,” she is smiling and does not have a sarcastic
tone.
    Kubish then resumed the questioning, “asking open-
ended questions in a non-confrontational manner.” Id. ¶ 16.
The appellate court noted parenthetically that Lentz “laughed
periodically throughout the first two hours of questioning, of-
ten in a manner indicating rueful agreement with what the
officers said.” Id. The interview continued for approximately
an hour and a half. They discussed her father’s personality,
his personal life, the state of the business, and Lentz’s activi-
ties since her father went missing.
    At 12:30 a.m., Kubish paused the conversation, asked for
the time, and then announced the time and date (it was now
June 22nd) and stated that they needed to switch the tape so
they were going to take a break. Lentz then asked, “Is there
any way that I could take my daughter home soon to put her
to bed? Because it’s kind of late.” Id. ¶ 20. Kubish responded,
“Well, we’re just trying to get through all this now, so—” and
then the tape stopped. Id.
10                                                 No. 18-2659

    The break lasted for thirty-two minutes, during which
time Lentz went to the bathroom and went outside to have a
cigarette. “Kubish and Wayda, who were both smokers, ac-
companied [Lentz] outside and [Lentz] smoked a couple of
cigarettes,” though it was “not clear if either of the officers
also smoked a cigarette during the break.” Id. When the tape
resumed, Kubish announced that it was now 1:02 a.m. and
also noted for the record that Lentz saw her family members
while outside:
     Q. [Kubish] And when you were outside you saw
     Mike, your brother Mike?
     A. [Lentz] My brother Mike and Howard.
     Q. And Howard is your—
     A. Brother-in-law.
     Q. And he’s married to?
     A. My sister Jill.
     Q. Jill. Okay. And you saw your daughter down there
     sleeping?
     A. Yes.
     Q. Okay.
     A. On the park bench. Getting bit by mosquitos, yes.
     Q. [Wayda] Is she sleeping outside?
     A. Yes.
     Q. I’m sure she’ll go back inside when they go back in-
     side. Does Howard smoke?
     A. Yes.
No. 18-2659                                                 11

   Q. So they’ll probably bring her back inside.
Kubish then resumed the questioning, asking about Lentz’s
presence at the business earlier that day. A few minutes later,
at 1:07 a.m., Kubish switched gears and took out a Miranda
waiver form. Lentz I, 2011 IL App (2d) 100448-U, ¶ 22. He told
Lentz that he was “going to go over a couple things with [her]
real quick.” Kubish then read each Miranda right on the form
to Lentz and asked if she understood each one, to which she
affirmed after each one and again at the end that she under-
stood all of them. Lentz signed the waiver form next to each
right. She also signed the bottom of the form acknowledging
that she understood all of her above rights, waiving her
rights, and agreeing to willingly make a statement.
    Both officers then questioned Lentz in a “slightly more
confrontational manner” regarding various inconsistencies
and discrepancies in stories, phone records, bank records, and
conversations with other witnesses. Lentz I, 2011 IL App (2d)
100448-U, ¶ 22. Wayda commented that it was difficult to get
a straight story from Lentz because “nothing matches” any of
the actual documents the officers had collected. At 1:39 a.m.,
the officers took a quick one-minute break to step out of the
room to get some additional information from another room.
“When they returned, Kubish said that they had spoken with
the secretary, who told them that she had not been at work
since May 15th, and that [Lentz] had been calling her and tell-
ing her not to come in because [Lentz] was doing inventory
and her father was crabby.” Id. ¶ 23. Kubish then began to
press Lentz about her statement that she had not noticed an-
ything “strange or unusual” at the office when she was there
earlier in the day—hinting at the smell of decomposition. Id.
Lentz played dumb and pretended not to know what the
12                                                  No. 18-2659

officers were talking about, but she “could not explain the air
fresheners and the white powder all over the floor, or what
they were for.” Id. Wayda repeatedly pleaded with Lentz to
tell the officers “what’s going on.”
    The officers took another one-minute break at 1:47 a.m. to
change the videotape. When the interview resumed at 1:48
a.m., “Kubish and Wayda began pressing the defendant again
to tell them what was going on” and why the office smelled
the way it did. Id. ¶ 24. The officers also began asking if some-
one else was involved in what happened. Kubish also sug-
gested that “maybe it wasn’t [her] fault” and asked if her fa-
ther “did something to [her].” Lentz “became emotional and
reflective.” Id. “She said that her father had pulled a gun on
her at work a few weeks ago, and had hit her in the past. He
had come to her house and said he would put her in jail and
beat her; she didn’t know why. Other people did not know
about it.” Id. After the officers again asked her to tell them
what was going on, Lentz “hesitated and said that she would
probably never be able to see her daughter again.” Id. Both
officers immediately told Lentz that that was not true. This is
the exchange that took place:
     Wayda: … Get this weight lifted off of you. Tell us
     what happened.
     Lentz: I’m probably never going to be able to see my
     daughter again.
     Kubish: That’s not correct.
     Wayda: No, that’s not true.
     Kubish: That’s not true.
No. 18-2659                                                    13

Lentz then told the police that her father came at her with a
gun and she pushed him and he shot himself, and she
“freaked out.” This admission came approximately forty-five
minutes after the officers had given her the Miranda warnings
and about two hours and twenty-five minutes into the inter-
view. She then related the events leading up to the fight and
how it occurred. According to Lentz, she had not told her
brother or sister or Minauskas. No one else knew.
    The officers expressed disbelief that Lentz could have
done all that was done with the body by herself, but Lentz
insisted that no one else was involved and no one else knew.
She had driven her father’s truck to Kenosha and left it by the
side of the road, and took the bus back. The gun was in her
dad’s desk drawer. The officers continued to ask more ques-
tions to draw out more details, but Lentz was reluctant to
speak. She mostly stared down at the table, holding her head
in one of her hands, and only gave short verbal responses. Af-
ter a few minutes, Kubish told Lentz that he knew she felt bad
about what happened and that if she did not do anything
wrong, there was nothing for her to hide. He also reminded
her that she initially called the police for help:
   A. [Lentz] I know, but what about my daughter?
   Q. [Kubish] Obviously, we’re going to take care of your
   daughter. We’re going to do the right thing. But you
   need to do the right thing. I can’t tell you what’s going
   to happen with your daughter until you tell me what
   happened with your dad. I mean turn, look at me.
   A. I’m obviously not going to be able to see her.
   Q. No, you are going to be able to see her. Once we get
   this straightened out, you can see your daughter.
14                                                   No. 18-2659

     A. I can’t go home with her.
     Q. Well, we need to know what happened. Listen, look
     at me. You can’t look at me right now because you’re
     not being completely honest with us.
Lentz I, 2011 IL App (2d) 100448-U, ¶ 24. Kubish went on to
say that they needed to know “why this happened” and
needed more details surrounding the clean-up. Lentz, at
times, became emotional and cried, and also occasionally put
her head down. The questioning continued until approxi-
mately 5:30 a.m. “Kubish and Wayda agreed that at no point
during the interview did they tell the defendant that she was
free to leave, although in the beginning they did not consider
her to be under arrest.” Id.
     2. Custodial interrogation
   In determining whether Lentz was “in custody” at the
time she gave her statement, because Miranda applies only to
custodial interrogation, the appellate court considered the fol-
lowing relevant circumstances:
     (1) the location, time, length, mood, and mode of the
     questioning; (2) the number of police officers present
     during the interrogation; (3) the presence or absence of
     family and friends of the individual; (4) any indicia of
     a formal arrest procedure, such as the show of weap-
     ons or force, physical restraint, booking or fingerprint-
     ing; (5) the manner by which the individual arrived at
     the place of questioning; and (6) the age, intelligence,
     and mental makeup of the accused.
Lentz I, 2011 IL App (2d) 100448-U, ¶ 8 (citing People v. Slater,
886 N.E.2d 986, 995 (Ill. 2008)). The appellate court’s “own re-
view of the record” led it to agree with the trial court that the
No. 18-2659                                                      15

“majority of the relevant factors favor a finding that the de-
fendant was not in custody during the pre-Miranda portion of
the interview.” Id. ¶ 26. The court balanced the factors as fol-
lows:
   •   First Factor: location, time, length, mood, and mode
       of the questioning. “The questioning took place at
       a police station, in a conference room in a portion
       of the building not open to the general public.” Id.
       But the appellate court found that because Lentz
       “knew that the police wanted to talk to Minauskas
       at the same time and would want to do so sepa-
       rately, the location of the questioning would not be
       especially suggestive of custody to a reasonable
       person.” Id. The time also did not weigh in favor of
       custody even though the questioning took place
       during the late evening and early morning hours
       because there was “no indication” that “the police
       chose the time in an attempt to make the defendant
       more vulnerable.” Id. Rather, the questioning took
       place “as soon after the discovery of the body as
       practicable.” Id. As for the mood and mode of the
       questioning, the appellate court, like the trial court,
       placed “great weight on these factors” and found
       that “both the tone of the questions being asked and
       the defendant’s relaxed demeanor demonstrated a
       cooperative and voluntary interview rather than a
       custodial interrogation.” Id.
   •   Second Factor: number of police officers present
       during the interrogation. The appellate court found
       that this factor was “neutral” because three officers
       was a “usual number for interviews” and “they
16                                                   No. 18-2659

         were in civilian clothes with their weapons secured
         in their customary holsters.” Id. ¶ 27. Further, only
         two of the officers questioned Lentz while the third
         officer operated the videotape recorder.
     •   Third Factor: presence or absence of family and
         friends of the individual. The appellate court did
         not address or weigh this factor.
     •   Fourth Factor: indicia of a formal arrest procedure.
         Simply, “none of the indicia of a formal arrest were
         involved, such as the show of weapons or force,
         physical restraint, booking or fingerprinting.” Id.
     •   Fifth Factor: manner by which the individual ar-
         rived at the place of questioning. This factor fa-
         vored a finding that Lentz was in custody because
         “the presence of six police officers at Minauskas’
         home, four of whom accompanied the defendant
         back to the station, might lead a reasonable person
         in the defendant’s position to conclude that he or
         she did not have a choice whether to go with the
         police officers.” Id. ¶ 28.
     •   Sixth Factor: the age, intelligence, and mental
         makeup of the accused. This factor favored the
         finding of a noncustodial interview because Lentz
         “was not a minor and does not appear to have had
         any difficulty in understanding the nature of the
         questioning.” Id. ¶ 27. Although Lentz argued on
         appeal that she was tired because she had been
         “awake since 4:45 a.m. the previous morning” and
         “had been in the bar for some hours that after-
         noon,” based on the videotape Lentz, “while
No. 18-2659                                                   17

       occasionally appearing tired, was alert and ori-
       ented throughout the questioning and did not
       show any impairment to her ability to understand
       the proceedings.” Id.
In the end, three factors weighed in favor of finding a noncus-
todial interview, one factor weighed in favor of finding Lentz
was in custody, and one factor was neutral.
    Lentz, however, emphasized that the officers never told
her that she was free to leave. The appellate court found the
argument unpersuasive in this case because “the videotape
shows the defendant agreeing with Kubish that she had vol-
untarily consented to come to the station and answer ques-
tions.” Id. ¶ 29. There was “no[] need to reassure the defend-
ant that she was free to go: the defendant clearly viewed her-
self as being in control of her own presence at the station.” Id.
Similarly, Lentz’s comment before the first break that she
would need to take her daughter home soon “was delivered
in a tone indicating that she was telling the police that she
could not stay all night and would eventually have to leave—
a communication that was consistent with a belief that she re-
mained free to terminate the interview.” Id. Lentz’s “manner
throughout the pre-Miranda portion of the question[ing] was
that of someone voluntarily cooperating with the police in an
effort to locate her missing father.” Id. “Finally, we do not
view the fact that Kubish and Wayda accompanied the de-
fendant outside while she smoked to be suggestive of cus-
tody; the police testified that otherwise the defendant could
have gotten lost or locked out.” Id. And Lentz’s demeanor re-
mained “relaxed and cooperative even after the break, sug-
gesting that she was not intimidated by Kubish’s and
Wayda’s presence outside while she smoked.” Id.
18                                                  No. 18-2659

    Thus, “viewing all of the factors together” and “taking all
of the circumstances into account,” the appellate court con-
cluded that Lentz “was not in custody during the pre-Miranda
portion of the questioning.” Id. Therefore, “the failure of the
police to warn her of her constitutional rights at the outset of
the questioning did not violate Miranda and her statements
were not subject to suppression on that basis.” Id.
     3. Voluntariness of the confession
    Lentz’s second argument was that, even if the questioning
did not violate Miranda, the court nonetheless should have
suppressed her inculpatory statements because they were in-
voluntary. Lentz I, 2011 IL App (2d) 100448-U, ¶ 31. Similar to
the “in custody” determination, in considering whether a con-
fession is voluntary, a court must consider the totality of sev-
eral factors, including: “(1) the defendant’s age, intelligence,
experience, education, mental capacity, and physical condi-
tion at the time of questioning; (2) the legality and duration of
the detention; (3) whether the suspect was given Miranda
warnings; (4) the duration of the questioning; and (5) the ex-
istence of any physical or mental abuse.” Id. ¶ 32.
    Lentz argued that “the police impermissibly used her de-
sire to take her daughter home to coerce her into confessing
to accidentally causing her father to shoot himself.” Id. ¶ 33.
She asserted that Kubish and Wayda “repeatedly referred to
her daughter in encouraging her to ‘tell us what happened’
and ‘be honest.’” Id. She argued that the “cumulative effect of
this use of Taylor’s presence at the police station, coupled
with her tiredness and the length of the interrogation, wore
her down to the point that her will was overborne and her
confession was not voluntary.” Id.
No. 18-2659                                                    19

   “A close look at the record refutes this argument.” Id. ¶ 34.
During the pre-Miranda portion of the questioning, Lentz’s
daughter Taylor was mentioned three times:
   •   The first mention occurred shortly after question-
       ing began, when Kubish asked whether the defend-
       ant needed food, water, a bathroom break, or any-
       thing else. At that point, the defendant told Kubish
       that Taylor would need to go to bed soon. Her tone
       of voice on the videotape indicates that she was ad-
       vising the detectives that she was willing to coop-
       erate and answer questions regarding her missing
       father but she would eventually need to get Taylor
       home to bed.
   •   The second mention occurred an hour and a half
       later, after Kubish said that they would need to take
       a break to change the tape. The defendant asked
       whether she could take Taylor home “soon” to put
       her to bed, indicating that she would like to wrap
       up the questioning at some point in the near future
       although not necessarily right then. Kubish did not
       respond directly, stating that they were “just trying
       to get through all this now.” The defendant did not
       say anything further about Taylor.
   •   The police and the defendant then went outside for
       a half-hour break. Immediately after the break, Ku-
       bish made a record of the break, noting that while
       she was outside the defendant saw her daughter
       asleep and other family members nearby. The
20                                                No. 18-2659

      defendant agreed, but voiced a concern that Taylor
      was being bitten by mosquitos. Wayda reassured
      her that the other family members would bring
      Taylor back inside when they were done smoking.
Id. In each of these three instances, it was Lentz who brought
up her daughter and the officers responded only indirectly.
    Next, about five minutes after the smoke break, Kubish
read Lentz her Miranda rights and she signed the waiver form.
Approximately forty-five minutes after receiving the Miranda
warnings, Lentz stated, “You know, I’m probably never going
to be able to see my daughter again.” Id. ¶ 35. “Kubish and
Wayda both immediately responded, ‘that’s not true.’” Id.
This is then the point where Lentz first stated that her father
had come at her with a gun and she had pushed him away
and that he had shot himself as he fell. “Between the time that
the defendant received the Miranda warnings and the time she
expressed concern about seeing Taylor as she was preparing
to tell the police how her father was shot, the defendant did
not indicate that she was concerned about Taylor in any way
or wished to see her.” Id. ¶ 35.
    The questioning continued, with Kubish and Wayda “re-
peatedly suggest[ing] that the defendant, who was small in
stature, had help from others, possibly her brother or Minaus-
kas, in handling her father’s body and disposing of the truck
near Kenosha.” Id. ¶ 36. As the officers “continued to press
the defendant hard on this point, urging her to tell them the
full story and be truthful,” Lentz then asked Kubish what
would happen with her daughter. Id. Kubish responded “that
they would take care of her daughter and do the right thing,
but that he could not tell her what was going to happen with
No. 18-2659                                                  21

Taylor long-term until she told him what happened with her
father.” Id. “After that, Kubish and Wayda referred to the de-
fendant’s concern for Taylor more often—a total of eight more
times—in urging the defendant to give them a full and truth-
ful account.” Id. “Although the defendant appeared increas-
ingly tired and stressed during the remaining questioning, at
no point did she change her account of any of the significant
details of the story that she had told the officers.” Id.
    Therefore, the appellate court concluded that “[t]his rec-
ord does not support the defendant’s argument that her state-
ment was the product of police coercion relating to whether
she could see Taylor or take her home.” Id. ¶ 37. To the con-
trary, when Lentz commented about Taylor having to go to
bed soon, “the police reassured the defendant that Taylor was
being cared for.” Id. And when Lentz expressed fear that she
would never see Taylor again—immediately before making
her first inculpatory statement—“the officers unanimously
told her that was not true.” Id. “Thus, there was no coercive
use of Taylor’s presence or the defendant’s concern for her
prior to her confession that she was involved in her father’s
shooting and attempted to cover up his death.” Id.
    Finally, the appellate court made it a point that it “do[es]
not condone the officers’ later statements that they could not
tell the defendant what would happen to Taylor until the de-
fendant had provided a full and truthful statement, the de-
fendant has not identified any manner in which those state-
ments caused her to change her story or provide any substan-
tial new information.” Id. Thus, the court found that Lentz’s
statements were voluntarily and freely given.
22                                                   No. 18-2659

    The Illinois Appellate Court affirmed the judgment of the
state trial court. Id. ¶ 48. The Illinois Supreme Court denied
Lentz’s petition for leave to appeal.
C. State Court Postconviction Proceedings
    Following her direct appeal, Lentz filed a petition for relief
pursuant to the Post–Conviction Hearing Act (Act), 725 ILCS
5/122–1. See Lentz II, 2015 IL App (2d) 140888-U, ¶ 2. The trial
court granted the state’s motion to dismiss the petition with-
out an evidentiary hearing, and Lentz appealed. In her state
court postconviction appeal, she argued that the trial court
improperly dismissed her petition because she made a sub-
stantial showing that she was deprived of her right to effec-
tive assistance of trial counsel. The appellate court affirmed
the dismissal. Id. ¶ 65.
   The issues raised in her state postconviction proceed-
ings—ineffective assistance of counsel—are not at issue in this
habeas appeal and we say no more about them.
D. Federal Habeas Proceedings
    Having exhausted her state court remedies, Lentz then
turned to federal court and filed a petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2254. In her petition, Lentz
raised two claims: (1) the introduction of her videotaped
statement at trial violated her Fifth and Fourteenth Amend-
ment rights; and (2) her trial attorney was ineffective.
    On the first issue, the district court found that the Illinois
Appellate Court’s decision that she was not in custody during
the pre-Miranda portion of the questioning was reasonable
and that “state court thoroughly applied the general, multi-
factor Miranda custody test to Lentz’s case. At the very least,
its decision was reasonable.” The district court also concluded
No. 18-2659                                                          23

that the appellate court reasonably applied federal law when
it determined that her statement was voluntary. On the inef-
fective assistance of trial counsel claim, the district court also
found that the state court reasonably applied Strickland and
that it did not make any unreasonable determination of the
facts.
    The district court denied a certificate of appealability.
Lentz filed a notice of appeal and a request for a certificate of
appealability, which we granted only with respect to her
claim that “the admission of her videotaped statement into
evidence might have violated her constitutional rights under
the Fifth and Fourteenth Amendments.”
                           II. Discussion
    Lentz presents two issues on appeal, both concerning her
videotaped statements. First, Lentz argues that she was in
custody prior to her Miranda warning and therefore should
have been read her rights before any questioning. And sec-
ond, she asserts that her statements were not made voluntar-
ily. With respect to both arguments, Lentz contends that the
state court erred because its decision was contrary to clearly
established federal law. 2
    We review the district court’s decision de novo, but our
habeas review is otherwise significantly limited. Schmidt v.
Foster, 911 F.3d 469, 476 (7th Cir. 2018) (en banc). Under the
Antiterrorism and Effective Death Penalty Act of 1996, a fed-
eral court may grant habeas relief only if a state court adjudi-
cation on the merits (1) “was contrary to, or involved an

    2  Though Lentz also asserts the state court unreasonably determined
facts in her statement of the issues and argument headings, she does not
identify any specific factual determinations that were erroneous.
24                                                    No. 18-2659

unreasonable application of, clearly established Federal law,
as determined by the Supreme Court of the United States;” or
(2) “was based on an unreasonable determination of the facts
in light of the evidence presented in the State court proceed-
ing.” 28 U.S.C. § 2254(d)(1), (2). An unreasonable application
of clearly established federal law must be “objectively unrea-
sonable.” White v. Woodall, 572 U.S. 415, 419 (2014). We accord
great deference to the state courts’ determinations. Dassey v.
Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc).
     “[W]hen the last state court to decide a prisoner’s federal
claim explains its decision on the merits in a reasoned opin-
ion,” this presents a “straightforward inquiry” for the federal
habeas court. Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The
Illinois Appellate Court was the last reasoned decision on the
merits, and thus we focus on that decision and “simply re-
view[] the specific reasons given by the state court and defer[]
to those reasons if they are reasonable.” Id. We do not ask
whether we agree with the state court decision, or even
whether the state court decision was correct. Dassey, 877 F.3d
at 302. The sole question for the federal courts is “whether the
decision was unreasonably wrong under an objective stand-
ard.” Id. Even if the petitioner presents “a strong case for re-
lief,” the state prisoner is entitled to federal habeas relief only
if “the state court’s ruling on the claim being presented in fed-
eral court was so lacking in justification that there was an er-
ror well understood and comprehended in existing law be-
yond any possibility for fairminded disagreement.” Harring-
ton v. Richter, 562 U.S. 86, 102–03 (2011). This standard is
meant to be difficult to meet and is reserved for the “rare”
case. Dassey, 877 F.3d at 302.
No. 18-2659                                                  25

    In our narrow review, we conclude that the Illinois Appel-
late Court did not unreasonably apply established United
States Supreme Court precedent and did not make any unrea-
sonable determination of the facts.
A. Custodial Interrogation
    The Fifth Amendment, which applies to the states through
the Fourteenth Amendment, Malloy v. Hogan, 378 U.S. 1, 6
(1964), provides that “[n]o person … shall be compelled in
any criminal case to be a witness against himself.” U.S. Const.
amend. V. To protect a suspect’s Fifth Amendment right from
the “inherently compelling pressures” of being questioned
while in custody, the Supreme Court in Miranda held that “the
prosecution may not use statements, whether exculpatory or
inculpatory, stemming from custodial interrogation of the de-
fendant unless it demonstrates the use of procedural safe-
guards effective to secure the privilege against self-incrimina-
tion.” Miranda v. Arizona, 384 U.S. 436, 444 (1966). Those safe-
guards include a warning, prior to questioning, that the sus-
pect has a right to remain silent and a right to the presence of
an attorney. Id. Importantly, by “custodial interrogation” the
Court meant “questioning initiated by law enforcement offic-
ers after a person has been taken into custody or otherwise
deprived of his freedom of action in any significant way.” Id.
In Miranda caselaw, “custody” is a “term of art that specifies
circumstances that are thought generally to present a serious
danger of coercion.” Howes v. Fields, 565 U.S. 499, 508–09
(2012).
    The most basic question of the “in custody” determination
is whether given the “objective circumstances of the interro-
gation,” Stansbury v. California, 511 U.S. 318, 322–23 (1994)
(per curiam), a “reasonable person [would] have felt he or she
26                                                  No. 18-2659

was not at liberty to terminate the interrogation and leave,”
Thompson v. Keohane, 516 U.S. 99, 112 (1995). The relevant fac-
tors include “the location of the questioning, its duration,
statements made during the interview, the presence or ab-
sence of physical restraints during the questioning, and the
release of the interviewee at the end of the questioning.”
Howes, 565 U.S. at 509 (citations omitted). The freedom-of-
movement inquiry, however, is not the end-all be-all. “Not all
restraints on freedom of movement amount to custody for
purposes of Miranda.” Id. Instead, the focus is “whether the
relevant environment presents the same inherently coercive
pressures as the type of station house questioning at issue in
Miranda.” Id. If a defendant is in custody but is not warned of
his constitutional rights, “no evidence obtained as a result of
interrogation can be used against him.” Miranda, 384 U.S.
at 479.
    Furthermore, under § 2254(d)(1) habeas review, “the
range of reasonable judgment can depend in part on the na-
ture of the relevant rule.” Yarborough v. Alvarado, 541 U.S. 652,
664 (2004). “The more general the rule, the more leeway
courts have in reaching outcomes in case-by-case determina-
tions.” Id. The Miranda “in custody” inquiry is a general
standard, so its application to a specific case can “demand a
substantial element of judgment.” Id.
    Lentz contends that “at the point that [she] and her daugh-
ter were transported to the station, the objective circum-
stances indicated she was under arrest and not free to termi-
nate her encounter with police.” She focuses on the number
of officers who arrived at Minauskas’s home (six) and who
drove her and her daughter to the police station (four). At the
station, the officers separated Lentz from her daughter and
No. 18-2659                                                    27

placed her in a “non-public room.” Two officers questioned
her while a third officer videotaped the interview. She asserts
that when she “asked permission to take Taylor home, the of-
ficers avoided her request.” And while at the station she was
“accompanied at all times,” including “by multiple officers
when she went outside to smoke.” According to Lentz, a rea-
sonable person would not have felt free to terminate the in-
terview. These were all factors, though, that the appellate
court expressly took into account and found that, on balance,
did not make the interview custodial. That was not an unrea-
sonable application of Miranda.
    She also alleges that the Illinois Appellate Court “com-
pletely failed to take into account the fact that the officers did
not allow [Lentz] to drive herself to the station; that the offic-
ers did not allow her to make arrangements for her seven-
year-old daughter’s care; and that when she arrived at the sta-
tion she was separated from Minauskas and, more im-
portantly, her daughter.” This characterization does not do
justice to the court’s opinion. The appellate court discussed in
detail all of the relevant facts surrounding the interview in its
background discussion. See Carter v. Thompson, 690 F.3d 837,
843 (7th Cir. 2012) (finding state court did not fail to consider
facts that were discussed elsewhere in opinion). Specifically,
regarding the initial encounter at Minauskas’s house, the
court noted:
   [Officer Anderson] asked the defendant to come to the
   police station with him so that they could talk to her
   there. The defendant said fine, but she would need to
   bring her daughter. Anderson agreed and offered the
   defendant a ride to the police station, saying that they
   would bring her back when they were done. The
28                                                   No. 18-2659

     defendant did not display any hesitation in accompa-
     nying them to the police station.
Lentz I, 2011 IL App (2d) 100448-U, ¶ 10. To say on habeas
review that the state court failed to take into account certain
facts that the court specifically acknowledged in its opinion
strains credulity. We have no reason to doubt that the Illinois
Appellate Court adequately considered all of the relevant
facts and circumstances in its final custodial analysis, repeat-
ing only those that it deemed necessary.
    Though Lentz may disagree with the state court’s weigh-
ing of certain facts, the highly deferential habeas review does
not permit a federal court to conduct its own independent in-
quiry and reweigh factors as a de novo matter. “The issue is
not whether federal judges agree with the state court decision
or even whether the state court decision was correct.” Dassey,
877 F.3d at 302. The “only question that matters under
§ 2254(d)(1)” is whether the state court’s decision is contrary
to or involved an unreasonable application of clearly estab-
lished federal law. Lockyer v. Andrade, 538 U.S. 63, 71 (2003). In
this case, the Illinois Appellate Court’s opinion extensively re-
viewed all of the circumstances surrounding the interrogation
and weighed all of the proper “in custody” factors. Even if
“certain facts weigh against a finding that [Lentz] was in cus-
tody” and “[o]ther facts point in the opposite direction,” this
does not make the appellate court’s decision an unreasonable
application of federal law. Alvarado, 541 U.S. at 664–65. Fair-
minded jurists may well disagree over whether Lentz was in
custody, but these differing indications lead us to hold that
the state court’s application of the in-custody standard was
not an unreasonable application of federal law. Id. at 665. The
custody test is general, and the Illinois Appellate Court’s
No. 18-2659                                                   29

application of federal law fits well-within the Supreme
Court’s prior decisions. We cannot grant habeas relief on this
basis.
B. Voluntariness of the Confession
    The Fourteenth Amendment’s guarantee of fundamental
fairness forbids the admission of an involuntary confession
into evidence in a criminal prosecution. Miller v. Fenton,
474 U.S. 104, 109–10 (1985). The test for voluntariness asks, “Is
the confession the product of an essentially free and uncon-
strained choice by its maker?” Schneckloth v. Bustamonte,
412 U.S. 218, 225 (1973). In making that determination, courts
assess the “totality of all the surrounding circumstances—
both the characteristics of the accused and the details of the
interrogation.” Id. One such relevant circumstance, significant
here, is the “psychological impact on the accused.” Id. at 226.
Voluntariness is a general standard, and as such applying it
“can demand a substantial element of judgment.” Dassey,
877 F.3d at 303 (quoting Alvarado, 541 U.S. at 664). “The more
general the rule, the more leeway courts have in reaching out-
comes in case–by–case determinations.” Id. (quoting Alvarado,
541 U.S. at 664). We afford the Illinois Appellate Court’s vol-
untariness conclusion such leeway here.
    Lentz maintains that the officers used her concern for her
daughter as an interrogation tactic to coerce her confession,
thus rendering it involuntary. The Illinois Appellate Court’s
determination that her confession was voluntary, she argues,
is contrary to Lynumn v. Illinois, 372 U.S. 528 (1963). In
Lynumn, the defendant confessed “only after the police had
told her that state financial aid for her infant children would
be cut off, and her children taken from her, if she did not ‘co-
operate.’” Id. at 534. The Court held that it was “clear” that
30                                                   No. 18-2659

these threats, delivered while the police officers encircled the
defendant, produced an “impellingly coercive effect” that
made the confession involuntary. Id. at 534–35.
    Recently, we addressed a similar habeas appeal, wherein
the defendant alleged that her confession was involuntary be-
cause the police made comments about keeping custody of
her children. Janusiak v. Cooper, 937 F.3d 880 (7th Cir. 2019).
We noted “the fraught emotions that can arise when the po-
lice talk to a suspect about her children,” and thus set out to
review Supreme Court precedent and our circuit’s law re-
garding the discussion of children during custodial interroga-
tions. Id. at 888. “Several lessons emerge from the Lynumn line
of cases.” Id. at 891. First, explicit threats to a suspect’s cus-
tody of a young child are presumed to be coercive. Id. Second,
however, “police are not forbidden from talking about a sus-
pect’s children.” Id. (emphasis added). And third, “any state-
ments about a child’s custody should not be false; otherwise
the suspect’s will may be overborne by lies that have nothing
to do with the strength of the evidence.” Id. at 891–92.
    Turning to Lentz’s case, at the threshold the Illinois Ap-
pellate Court’s ruling is not contrary to Lynumn. Unlike
Lynumn, no officer here suggested that Lentz’s daughter
would be “taken away” unless she confessed to the crime.
Even under Lentz’s own characterization of the facts—that
“the detectives refused [her] repeated attempts to make ar-
rangements for the proper care of her daughter”—these tac-
tics still are not similar to those employed in Lynumn because
the officers did not condition the custody or care of the child
on cooperation and did not make explicit coercive threats.
Thus, the state court’s decision is not contrary to Lynumn
No. 18-2659                                                  31

because Lentz’s case is distinguishable on reasonable
grounds. See Janusiak, 937 F.3d at 892.
    The appellate court’s decision was also not an unreasona-
ble application of Lynumn to the officers’ comments about
Lentz’s daughter. At the outset, before Lentz confessed, the
court noted that when Lentz initially expressed that her
daughter needed to go to bed the officers “reassured [Lentz]
that Taylor was being cared for” and that both officers imme-
diately told Lentz it was “not true” when she lamented she
would never see her daughter again. Lentz I, 2011 IL App (2d)
100448-U, ¶ 37. The state court’s finding that these pre-con-
fession comments were not coercive is consistent with the
Lynumn line of cases.
     After Lentz first confessed, though, she again asked what
would happen to her daughter and Kubish told Lentz “that
they would take care of her daughter and do the right thing,
but that he could not tell her what was going to happen with
Taylor long-term until she told him what happened with her
father.” Lentz I, 2011 IL App (2d) 100448-U, ¶ 36. Specifically,
Kubish stated, in part: “I can’t tell you what’s going to happen
with your daughter until you tell me what happened with
your dad.” We find this statement troubling. It straddles the
line of impermissibly conditioning the care or well-being of
the suspect’s child on the suspect confessing. Importantly,
however, Lentz confessed before the officer made this prob-
lematic comment and, moreover, Lentz did not “change her
story or provide any substantial new information” after-
wards. Id. ¶ 37. Given this, whatever pressure the officer’s
statement may have placed on Lentz, we cannot say that the
Illinois Appellate Court’s determination that it did not have a
compellingly coercive effect was an unreasonable application
32                                                  No. 18-2659

of federal law. That said, we agree with the appellate court,
and stress, that “we do not condone the officers’ later state-
ments that they could not tell the defendant what would hap-
pen to Taylor until the defendant had provided a full and
truthful statement.” Id.
    Following that disconcerting statement above, the officers
referred to Lentz’s concern for her daughter “more often—a
total of eight more times.” Id. ¶ 36. The state court carefully
reviewed and evaluated all of those comments in its opinion
but found that none of these references were coercive in na-
ture. Though Lentz attempts to frame some of the comments
as “expressly condition[ing] Taylor’s wellbeing” on Lentz
telling the officers what they wanted to hear, that is not a fair
reading of those statements. The officers pleaded with Lentz
to tell them the truth and told Lentz to “think about” her
daughter. The police are not forbidden from talking about a
suspect’s child and the officers’ generalized statements here
fall squarely within bounds of permissible familial commen-
tary: “When the suspect raises the matter, a police officer can
avoid a later accusation of impermissible exploitation by
avoiding the question with a truthful statement (e.g., ‘I don’t
know what will happen to your kids’).” Janusiak, 937 F.3d
at 891.
    We think that a review of the videotaped interrogation
readily demonstrates that the officers did not leverage Lentz’s
daughter to compel her confession. But we need not even go
that far. “When reviewing state-court decisions, the deferen-
tial standard of § 2254(d) requires federal courts to deny relief
where reasonable jurists might disagree about police behavior
involving statements about close family members.” Janusiak,
937 F.3d at 890. At the very least, it is enough that fairminded
No. 18-2659                                                  33

judges could reach the Illinois Appellate Court’s conclusion
that Lentz’s confession was voluntary. We must therefore de-
fer to that decision and deny habeas relief.
                       III. Conclusion
    Lentz confessed to shooting her father over the course of a
five-and-a-half-hour interrogation. She maintains that any
statements she made before she received her Miranda warn-
ings should have been suppressed and that her confession
was involuntary because the officers used her daughter’s
well-being to coerce the confession. The Illinois Appellate
Court considered all of the circumstances surrounding
Lentz’s confession and reviewed the videotaped interroga-
tion, and determined that Lentz was not in custody during the
pre-Miranda portion of the interview and that her confession
was voluntary despite any references that the police officers
made about her daughter. Our habeas review is narrow and
because the state court’s decision did not involve an unrea-
sonable application of clearly established federal law, the dis-
trict court’s judgment denying Lentz’s petition for a writ of
habeas corpus is
                                                     AFFIRMED.